Title: From George Washington to Captain Charles de Frey, 24 June 1779
From: Washington, George
To: Frey, Joseph-Pierre-Charles, baron de


        
          Sir,
          New Windsor June 24th 1779
        
        I have received your letter of the 21st with the inclosed papers. It appears from the representation you make that you have been injured by the introduction of Capt. Celerone over you—But all I have it in my power to do at this distance is to give you a letter to General Lincoln, requesting him to have your affair regularly inquired into and arranged on military principles. This if you think proper I shall be ready to send you. I am Sir Yr Most Obed. ser.
      